      Case 8:19-cv-00602-GLS-DJS Document 11 Filed 04/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


WILLIAM KUNTZ, III,

                            Plaintiff,
           v.                                                   8:19-CV-602
                                                                 (GLS/DJS)

THE GRAND UNION CAPITAL CORP.,

                            Defendant.



APPEARANCES:                                     OF COUNSEL:

WILLIAM KUNTZ, III
Plaintiff, Pro Se
PO Box 1801
Nantucket Island, MA 02554-1801

DANIEL J. STEWART
United States Magistrate Judge

                                         ORDER

       This action was filed on May 21, 2019. Dkt. No. 1. To date, there has been no

proof of service of the Complaint upon Defendant filed with the Court and no

appearance has been entered by Defendant. On February 10, 2020, Plaintiff filed an

“Acknowledgment of Non-Service” which consisted of a letter advising Plaintiff that

the entity Plaintiff attempted to serve as the agent of Defendant last year was unable to

serve Defendant. Dkt. No. 10 at p. 2.
      Case 8:19-cv-00602-GLS-DJS Document 11 Filed 04/23/20 Page 2 of 2




       Under FED. R. CIV. P. 4(m) “[i]f a defendant is not served within 90 days after

the complaint is filed, the court - on motion or on its own after notice to the plaintiff -

must dismiss the action without prejudice against that defendant.” Here, given that it

has been over eleven months since the Complaint was filed and it appears that Defendant

has not been served, the Court provides Plaintiff thirty days to provide proof of service

upon Defendant. If Defendant has not been served, the Court provides Plaintiff notice

of its intent to recommend dismissal of this action without prejudice under Rule 4(m).

       IT IS SO ORDERED.

Date: April 23, 2020
      Albany, New York




                                            2
